Sheldon, J.
All the facts necessary to make out the plaintiff’s prima faeie case were conceded at the trial. We must construe the statement of the bill of exceptions that these facts “ appeared from the evidence ” to mean that they were undis puted, or in other words that they were admitted.
That the defendants became parties to the note for the accommodation of Carrie and that this was known to the bank would not affect its right to hold them. As between them and the bank there was ample consideration for their agreement, whatever may have been the case as between them and Carrie. R. L. c. 73, § 46. Lowell v. Bickford, 201 Mass. 543.
The verdict for the plaintiff was rightly ordered. The exceptions are frivolous and must be overruled with double costs and twelve per cent interest.

So ordered.